DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities: 
In claim 1, line 2 delete “IR” and insert therein - - infrared (IR) - - for clarity of the acronym.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thermoplastic, film-shaped coating material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the IR heating apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the continuous thermoplastic coating material" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the substrate web" in lines 8, 16, and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 requires “wherein the IR radiant heaters (3) and the press-roller assemblies (6) are each arranged so as to be distributed over one half of the circumference of the cooling roller (1)”.  The limitation is unclear and confusing as claim 1 requires over the circumference of the cooling roller the following are arranged in succession: - a feed apparatus (2a), - one or more IR radiant heaters (3), - a feed apparatus (4a), - one or more press-roller assemblies (5), - and a removal apparatus (6a) so that because feed apparatus (2a), feed apparatus (4a), and removal apparatus (6a) are arranged over the circumference it is unclear how the IR radiant heaters (3) and the press-roller assemblies (6) are each arranged so as to be distributed over one half of the circumference of the cooling roller (1) as distributing each over one half of the circumference does not leave space for the other apparatus.
Claim 4 recites the limitation "the side border" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the side edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Klomfass (WO 2014/118356 and see also the machine translation) in view of Kono et al. (WO 2017/026346 with U.S. Patent Application Publication 2018/0162113 from the same patent family used as a translation).
Klomfass discloses a device capable of for continuously laminating a substrate (web) (12) with a thermoplastic (, film-shaped) coating material (11), comprising an infrared (IR) heating device (2), by means of which (i.e. “by means of” is an idiom and not interpreted under 35 USC 112(f)) a surface of the thermoplastic, film-shaped coating material is melted, a cooling apparatus (4) which is opposite the IR heating device/apparatus and actively cools the surface of the thermoplastic, film-shaped coating material that is opposite the molten surface, and at least one press-roller assembly (3), by means of which the substrate web and the thermoplastic, film-shaped coating material are pressed together to 
As to the limitations in claim 1 of “the cooling apparatus is designed as a rotatably driven cooling roller (1), over the circumference of which the following are arranged in succession: - a feed apparatus (2a) for the thermoplastic coating material (2), - one or more IR radiant heaters (3) for heating the surface of the thermoplastic coating material (2) resting on the cooling roller, - a feed apparatus (4a) for the substrate web (4), - one or more press-roller assemblies (5) for pressing the substrate web (4) against the molten surface of the thermoplastic coating material (2) resting on the cooling roller (1), - and a removal apparatus (6a) for the laminated product (6)”, Klomfass teaches the cooling apparatus comprises a cooled baffle/guide plate or cooling rollers or a similar device (Paragraph 0011) without expressly describing how the cooled baffle/guide plate (4) is replaced with cooling rollers or a similar 
As to the limitations in claim 1 of “for continuously laminating a substrate with a thermoplastic coating material (2)”, “a surface of the thermoplastic, film-shaped coating material (2) is melted”, “cools the surface of the continuous thermoplastic coating material (2) that is opposite the molten surface”, “a continuous substrate web (4) and the continuous thermoplastic coating material (2) are pressed together to produce a hot-melt adhesive bond between the substrate web (4) and the thermoplastic coating material (2)”, “for the thermoplastic coating material (2)”, “for heating the surface of the thermoplastic coating material (2)”, “for the substrate web (4)”, “for pressing the substrate web (4) against the molten surface of the thermoplastic coating material (2)”, and “for the laminated product (6)”, the claim is directed to an apparatus.  These limitations are directed to the material or article worked upon by the apparatus and/or the functional use of the apparatus.  Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. The burden then shifts to .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klomfass and Kono as applied to claim 1 above, and further in view of Bessinger et al. (U.S. Patent 5,111,595).
Klomfass as modified by Kono above teach all of the limitations in claim 2 except for a specific teaching the cooling roller is provided with connections for supplying and discharging a fluid coolant, it being noted neither Klomfass nor Kono are limited to any particular mechanism for cooling the roller.  Conventional cooling of a roller (20) comprises providing connections at each end (37) for supplying and discharging a fluid coolant such as water as evidenced by Bessinger (Column 5, lines 45-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the cooling roller taught by Klomfass as modified by Kono is provided with connections for supplying and discharging a fluid coolant as is the conventional and predictable mechanism for cooling the roller as evidenced by Bessinger.

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 5, the prior art of record fails to teach or suggest a device for continuously laminating a continuous substrate web with a continuous thermoplastic, film-shaped coating material as claimed wherein fixing devices which fix a side border of the continuous thermoplastic, film-shaped coating material in position when it passes around the cooling roller are provided over the circumference of the cooling roller along side edges of the continuous thermoplastic, film-shaped coating material.  
Regarding claim 6, the prior art of record fails to teach or suggest a device for continuously laminating a continuous substrate web with a continuous thermoplastic, film-shaped coating material as claimed wherein the feed apparatus for the substrate web is additionally provided with an adhesive feed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746